office_of_chief_counsel internal_revenue_service memorandum cc pa dpl b01 postn-106337-04 uilc number release date date may to bruce k meneely associate area_counsel small_business self-employed from david l fish senior technical reviewer disclosure and privacy law cc pa dpl subject disclosure of the dates of notice of seizure and sale this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether sec_6103 authorizes the post-sale disclosure of the dates of the notices of seizure and sale to the purchaser of the real_property whether sec_6335 a - b and authorize the post-sale disclosure of the dates of the notices of seizure and sale to the purchaser of the real_property conclusion sec_1 no sec_6103 only permits such disclosures prior to the sale no sec_6335 a - b and do not authorize the post-sale disclosure of the dates of notices of seizures and sale facts under sec_6335 the internal_revenue_service service is required to provide notices of seizure and sale to the owner of property sec_6340 requires the service to maintain records of all sales of property under sec_6335 including the tax for which any such sale was made the dates of seizure and sale the name of the party assessed and all proceedings in making such sale the amount of expenses the names of the purchasers and the date of the deed or certificate of sale of personal_property whenever real_property is sold the service will prepare record record of seizure postn-106337-04 and sale of real_estate record is a two page form this form contains information relating to the property and its sale including the notice of seizure and notice of sale dates minimum bid price sale proceeds and a description of the property both pages are identical with the exception that several items from the second page part two are excised from public inspection only part two of record is available for public inspection the first page part one is retained by the service for record keeping purposes pursuant to sec_6340 under the facts you presented the original_purchaser from the service seeks to obtain the dates of the notices of seizure and sale in order to complete a subsequent sale of the property the service is not in any way involved in this sale law and analysis issue sec_6103 establishes the general_rule that returns and return_information are confidential and can only be disclosed to the extent the disclosure is specifically authorized in sec_6103 or by another section of the internal_revenue_code see eg 611_f2d_443 3rd cir we must be ever mindful that when congress enacts a statute designed to limit government intrusion into the private affairs of its citizens the statutory provisions must be followed scrupulously accordingly the return_information recorded on record cannot be disclosed unless some provision of the code authorizes the disclosure of such information under sec_6103 an internal revenue_officer or employee may in connection with his official duties relating to any audit collection activity or civil or criminal tax investigation or any other offense under the internal revenue laws disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the correct determination of tax_liability for tax or the amount to be collected or with respect to the enforcement of any other provision of this title this section authorizes disclosures of return_information to the extent necessary in connection with an irs officer or employee's official duties relating to collection activities with respect to the correct determination of tax_liability for tax or amount to be collected specifically disclosure of return_information to third parties is authorized to establish or verify the financial status or condition and location of the taxpayer against whom collection activity is or may be directed to locate assets in which the taxpayer has an interest to ascertain the amount of any liability under the internal revenue laws to be collected or otherwise to apply the provisions of the code relating to establishment of liens against such assets or levy on or seizure or sale of the assets to satisfy any such liability treas reg ' k -1t a vi postn-106337-04 additionally this regulation states that such disclosures can only be made if the information is not otherwise reasonably available or if the activity connected with the official duties cannot occur properly without the disclosure treas reg ' k -1t a under certain circumstances sec_6103 authorizes disclosure of certain nonpublic information from record necessary to effectuate the sale of real_property sec_11 of the internal_revenue_manual irm provides that part one of record which includes several items excised from part two is available for inspection by a purchaser abstractor or title insurer only if required to accomplish the sale of seized property pursuant to code sec_6103 note normally only blocks and notice of seizure and notice of sale dates would meet this criteria as the purchaser or title insurer may need to verify the legality sale procedural compliance of a seizure and sale so that title insurance may be issued the determination of whether to release these non- public portions of the record must be made on a case-by-case basis weighing the particular items of information sought the need of the requester for such information and whether the disclosure of the information is necessary in order to carry out the activities described in sec_301_6103_k_6_-1 accordingly prior to the sale the service may be permitted to release the notice of seizure and notice of sale dates to the purchaser however i r c ' k does not authorize the post-sale disclosure of the dates of the notices of seizure and sale to the purchaser of real_property issue the statutory requirements for a notice of seizure are set forth in sec_6335 sec_6335 provides that a written notice of seizure shall be given to the owner of the property seized and shall specify inter alia the sum demanded i r c ' b specifically requires the publication of a notice of the sale of seized property in a newspaper published or generally circulated within the county wherein such seizure is to be made furthermore i r c ' b provides that the notice shall specify the property to be sold and the time place manner and conditions of the sale treasury reg ' b also provides that the notice shall expressly state that only the right title and interest of the delinquent taxpayer in and to such property is to be offered for sale the failure of the service to strictly comply with the procedures outlined by sec_6335 are grounds for voiding a sale 935_f2d_1061 9th cir holding that the seizure of real_property by the service was invalid postn-106337-04 because the government did not give the owner of the property notice required by sec_6335 prior to the sale however goodwin does not provide any guidance or authority for the post sale disclosure of the dates of the notices of seizure and sale to the purchaser of the property moreover sec_6335 is silent as to post-sale disclosures of such dates accordingly sec_6335 and b do not provide any authority for the release of post-sale disclosure of the dates of notices of seizures and sale sec_6340 requires that the service keep a record of all the sales of real_property and the redemptions of such property and requires that specific items of information be contained therein in novotny v i r s wl at d colo date the court held sec_6340 merely provides that a record of all sales of real_property must be kept sec_6340 is merely statutory authority for the service’s creation and retention of record consequently there is no authority in sec_6340 or the regulations thereunder that specifically authorizes the release of the post-sale disclosure of the dates of notice of seizures and sale furthermore sec_6340 provides that the taxpayer with respect to whose liability the sale was conducted or who redeemed the property shall be furnished the record under subsection a other than the names of the purchasers the amount from such sale applied to the taxpayer's liability and the remaining balance of such liability given the fact that sec_6340 specifically authorizes disclosure of a portion of record to the taxpayer it would be truly anomalous to conclude that sec_6340 authorizes disclosure to the public of the entire record at this time we comprehensively reviewed the statute regulations t d file and caselaw regarding sec_6340 and did not find any intent that this section be a publicity statute authorizing disclosure of return_information we believe the theory for public disclosure of information from record is that such information was previously made public as part of the sale information that was not made public as part of the sale is return_information that remains confidential return_information protected by sec_6103 if you have any questions please call
